DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 03/07/2022, with respect to the 112 rejection has been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.  Applicant is arguing the priority date of this present application and states that the declaration of Havlicek was directed to “the ordered steps” limitations in the ‘252 patent and the “ordered steps” limitations are not contained within this instant application {See Remarks Pg. 8}.  The term “ordered steps” is not explicitly defined in the independent claims.  However, one would interpret that “calculating a second position” would occur after “calculating a first position” due to the definition of first and second.  Furthermore, the limitation “calculating a second postion….in case that the first block is coded in an intra prediction mode” states that the first block must be determined which is the prior limitation “determining a first block…”.  Therefore, this also shows due to antecedent basis that the second position/second block is determined after the first position/first block.
	Applicant’s arguments with respect to claims 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Examiner Note
Additionally, in regards to the amended limitations it is .  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The examiner agrees in view of the declaration submitted by Joseph Havlicek (Pages 19-23) in that the first three Korean priority documents do not describe the contents of the claims.  The closest relevant citings would be in translated copy of KR10-2011-0050853 para. 72-80 that describe retrieving motion information of a reference frame corresponding to a spatial location of an encoding/decoding target unit.  The position corresponds to an upper left pixel, center pixel, lower right pixel, or a position other than the encoding/decoding target unit.  However, this priority document nor the other two priority documents (i.e. KR10-2011-0009636 or KR10-2011-0019166) do not disclose some limitations within the independent claims of this present application.  For example, the limitations “calculating a second position corresponding to a central position of the current block in the current picture in case that the first block is coded in an intra prediction mode, and determining a second block covering the second position in the reference picture.” is not supported by the three priority documents listed above.  Therefore, the filing date of this application is determined as 07/01/2011.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bross et al. (herein after will be referred to as Bross) (WD 3: Working Draft 3 of High-Efficiency Video Coding) in view of Bross et al. (herein after will be referred to as Bross ‘E481) (BoG Report of CE9: MV Coding and Skip/Merge Operations) and in further view of Nakaishi (US Patent No. 8,565,308).

Regarding claim 1, Bross discloses an image decoding apparatus comprising: 
a reference picture buffer to store a reference picture; and [See Bross [Pg. 21] A reference picture used in the decoding process.  Also, see Fig. C-9-13 on Pg. 165, shows the use of reference pictures stored in buffer.]
one or more processors to calculate a scaling factor based on a picture order count of the reference picture, [See Bross [Page 101] Scaling factor (tb * tx +32) >> 6) in Equation 8-81, where tb and tx are calculated using tb and td, wherein tb and td use POC.  It is inherent that this video compression software is performed on a processor. ]
clip the scaling factor in a first predetermined range, [See Bross [Page 101] Equation 8-81 calculates DistScaleFactor by clipping (i.e. Clip3) the scaling factor in a range of -1024 to 1023.]
scale a motion vector of the reference picture based on the clipped scaling factor, [See Bross [Page 101] Equation 8-82 scales MvLXCol using DistScaleFactor.]
clip the scaled motion vector of the reference picture in a second predetermined range, [See Bross [Page 101] Equation 8-82 clips the scaled motion vector (ClipMV).  Even though a specific second range is not explicitly disclosed, this is the same equation that the instant application uses (i.e. Equation 16 in applicant’s specification).]
generate a prediction block based on the reference picture and the clipped scaled motion vector of the reference picture, and [See Bross [Page 90 Section 8.4] The output from this process is a modified reconstructed picture.  Also, see page 92 Section 8.4.2, decoding process for prediction units in inter prediction mode and output an array of PredSamples.  Also, see page 93, Outputs of this process are :predSamples.]
reconstruct a current block in a current picture by adding the prediction block and a residual block of the current block, [See Bross [Section 8.4 on Pg. 90]  Decoding process for generating a reconstruction picture uses a residual signal process using predSamples (to further clarify, the adding process is inherent in the field of reconstructing prediction samples in a decoding process).]
wherein the motion vector of the reference picture is determined as a motion vector of a collocated block in the reference picture, and [See Bross [Page 101] MvLXCol is calculated in Equation 8-82.]
wherein determining the motion vector of the collocated block by the one or more processors comprises: [See Bross [Section 8.4.2.1.7] Variable ColPU and its position (xPCol, yPCol) are derived in the following ordered steps.]
Bross does not explicitly disclose
wherein the motion vector of the reference picture is a motion vector restored in a block unit having a predetermined size, the predetermined size being greater than 4x4,
calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current block in the current picture by the current block's height and width, determining a first block covering the first position in the reference picture, 
determining whether the first block is coded in an intra prediction mode, 
calculating a second position corresponding to a central position of the current block in the current picture in case that the first block is coded in an intra prediction mode, 
determining a second block covering the second position in the reference picture. 
However, Bross ‘E481 does disclose
calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current block in the current picture by the current block's height and width, determining a first block covering the first position in the reference picture, [See Bross ‘E481 [Page 13] Variable colPU and is position are derived in the following ordered steps.  Also, right bottom luma position of the current PU is defined by: xPRb = xP + nPSW and yPRb = yP + nPSH, where xP, yP represent top-left luma sample of the current PU relative to the top-left sample of the current picture.]
determining whether the first block is coded in an intra prediction mode, [See Bross ‘E481 [Page 13] If ColPU is coded in an intra prediction mode or ColPU is unavailable, then additional steps must be performed.]
calculating a second position corresponding to a central position of the current block in the current picture in case that the first block is coded in an intra prediction mode, [See Bross ‘E481 [Page 13] xPCTR and yPCTR are calculated.]
determining a second block covering the second position in the reference picture. [See Bross ‘E481 [Page 13] Variable colPU covering a modified position by xPCtr + 2 >>4<<4, yPCtr + 2 >>4<<4 inside the ColPic.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Bross to add the teachings of Bross ‘E481, in order to perform a simple substitution of calculating a ColPU to improve upon issues associated with motion vector compression when changing the temporal motion vector predictor [See Bross ‘E481 [Page 2]].

wherein the motion vector of the reference picture is a motion vector restored in a block unit having a predetermined size, the predetermined size being greater than 4x4,
However, Nakaishi does disclose
wherein the motion vector of the reference picture is a motion vector restored in a block unit having a predetermined size, the predetermined size being greater than 4x4, [See Nakaishi [Figs. 6] Show motion vector storage locations consisting of a block unit of a size greater than 4x4.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Bross (modified by Bross ‘E481) to add the teachings of Nakaishi, in order to improve upon storing motion vectors [See Nakaishi [Col. 5 lines 10-15]]

Regarding claim 2, Bross (modified by Bross ‘E481 and Nakaishi) disclose the apparatus of claim 1.  Furthermore, Bross discloses
wherein the second predetermined range is a fixed value range.  [See Bross [Page 101] Equation 8-82 clips the scaled motion vector (ClipMV).  Even though a specific second range is not explicitly disclosed, this is the same equation that the instant application uses (i.e. Equation 16 in applicant’s specification).]


wherein the motion vector of the reference picture is a motion vector of a block decoded in an inter-prediction mode. [See Bross [Pg. 92 Section 8.4.2] Decoding process for prediction units in inter prediction mode.]

Regarding claim 6, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 6.  An encoder performs the inverse operations of a decoder.

Regarding claim 7, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 7.  

Regarding claim 8, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 8.  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bross (WD 3: Working Draft 3 of High-Efficiency Video Coding) in view of Bross ‘E481 (BoG Report of CE9: MV Coding and Skip/Merge Operations) in view of Nakaishi (US Patent No. 8,565,308)  and in further view of Anonymous (Text of ISO/IEC MPEG-4 Visual).


wherein the motion compensator is further configured to clip X and Y components of the scaled motion vector in a same fixed value range.  
However, Anonymous does disclose
wherein the motion compensator is further configured to clip X and Y components of the scaled motion vector in a same fixed value range.  [See Anonymous [Section 7.8.7.3] Horizontal and vertical components of the motion vector are independently clipped in a fixed value range.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Bross (modified by Bross ‘E481 and Nakaishi) to add the teachings of Anonymous, in order to improve upon motion vector processing by clipping the vector components separately.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US Patent No. 9,609,346)
Lin et al. (US Patent No. 9,307,239)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486